Case 1:17-cv-23429-MGC Document 199 Entered on FLSD Docket 06/29/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             Case No. 17-cv-23429-COOKE/GOODMAN

   PATRICIA RODGERS, et al.,

             Plaintiffs,

   vs.

   MARK ADDY, et al.,

         Defendants.
   ___________________________________________/

                           ORDER REQUIRING ADDITIONAL BRIEFING
             THIS MATTER is before the Court on Defendants’ motion to dismiss, ECF No. 143.
   On June 29, 2021, the Court held a hearing on the motion. Having considered the record and
   the parties’ arguments, the Court orders as follows:
             By July 14, 2021, Plaintiffs shall file a supplemental brief, not to exceed 20 pages in
   length.
             The brief should contain a section for each of the 20 defendants in this case. Each
   section should contain the following:
         1. For each defendant, Plaintiffs shall identify where in the amended complaint Plaintiffs
             have pled two qualifying predicate acts under Racketeer Influenced and Corrupt
             Organizations Act (“RICO”), and explain why these acts meet the definition of wire
             fraud (or any other racketeering activity alleged, as defined in the statute).
         2. For each act, Plaintiff shall specify where the amended complaint details: (1) the
             precise statements, documents, or misrepresentations made; (2) the time and place of
             and person responsible for the statement; (3) the content and manner in which the
             statements misled the Plaintiffs; and (4) what the Defendants gained by the alleged
             fraud.
         3. For each act, Plaintiffs shall explain how this act proximately caused injury to a given
             plaintiff. Plaintiffs shall identify what acts caused injury to what plaintiff.
         4. For each defendant, Plaintiffs shall identify what facts in the amended complaint
Case 1:17-cv-23429-MGC Document 199 Entered on FLSD Docket 06/29/2021 Page 2 of 2




          support an inference by the Court that a given defendant had the requisite scienter.
      5. For each defendant, Plaintiffs shall also specify what allegations constitute a violation
          of Florida, Oklahoma, or Arizona state law. Plaintiffs shall specify whether they meet
          any causation requirements under state law, if any.
   In support of each of these points, Plaintiffs shall direct the Court to specific paragraph
   citations in the amended complaint that support their assertions.
          In addition, the Plaintiff should address the following legal questions in their brief:
      1. If the Court dismisses the federal RICO claims, does it have jurisdiction to consider
          the state law claims?
      2. Assuming the Court grants the motion to dismiss, does it need to do so with or without
          prejudice?
   Defendants shall file a response brief by July 21, 2021, not to exceed 20 pages in length.
          DONE and ORDERED in Chambers at Miami, Florida on this 29th day of June 2021.




   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of record
